    Case: 1:19-cv-06121 Document #: 41 Filed: 01/19/21 Page 1 of 7 PageID #:284


                        IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 Hinsdale Bank & Trust Company

                                          Plaintiff,
                         v.
                                                        Case No.   19-cv-6121
 Harsha Hatti                                           Assigned Judge: Ronald A. Guzman

                                                       Magistrate Judge: Gabriel A. Fuentes
                                       Defendants.


      MOTION FOR CONDITIONAL JUDGMENTS AND FOR RULE TO SHOW CAUSE

       NOW COMES Plaintiff, Hinsdale Bank & Trust Company, (“Plaintiff” or “Hinsdale”), by

its attorneys, Plunkett Cooney, PC, and, in the event Defendant Harsha Hatti and third party

citation respondents Hatti Group, RE, LLC, Corelinq Ventures, LLC, and Corelinq Innovations,

LLC (collectively “Third Party Citation Respondents”) fail to appear and produce documents at

the January 26, 2020 return date on Plaintiff’s citation and third party citations to discover

assets, moves this Court for entry of a conditional judgment against Third Party Citation

Respondents and for Entry of a Rule to Show Cause against Defendant, and in support thereof

states as follow:

       1.     On January 23, 2020, this Court entered a final judgment in favor of Plaintiff and

against Defendant in the amount of $2,963,819.53.      Doc. 33.

       2.     On January 9, 2021, pursuant to 735 ILCS 5/2-1402, Plaintiff served a citation to

discover assets upon Defendant and third party citations on Third Party Citation Respondents.

Docs. 36-39 (Affidavits of Service), copies of which are attached hereto as Group Exhibit A.

       3.     Plaintiff has not yet received any response from Defendants or Third Party

Citation Respondents in response to the citations.

                                            -1-
     Case: 1:19-cv-06121 Document #: 41 Filed: 01/19/21 Page 2 of 7 PageID #:285


        4.       In the event that Defendant and Respondents fail to appear at the January 26,

2021 return date, Plaintiff moves this Court to enter conditional judgments against

Respondents in the amount of $2,963,819.53. 735 ILCS 5/2-1402(k-3) (court may enter order

in citation proceedings that could be entered in garnishment); 735 ILCS 5/12-706

(authorizing entry of conditional judgment); All-Steel Employees Credit Union v. Singh, 345

Ill.App.3d 1005, 1009 (2d Dist. 2004) (upholding conditional judgment entered in citation

proceeding). Illinois procedure regarding supplementary proceedings governs Plaintiff’s

citations and this proceeding.     Fed. R. Civ. P. 69(a); Resolution Trust Corp. v Ruggiero, 994

F.2d 1221, 1226 (7th Cir. 1993).

        WHEREFORE, Plaintiff, Hinsdale Bank & Trust Company, respectfully requests this

Court, in the event that Defendant and Third Party Citation Respondents fail to appear at the

January 26, 2021 return date, enter a rule to show cause against Defendant Harsha Hatti,

enter conditional judgments against Hatti Group, RE, LLC, Corelinq Ventures, LLC, and

Corelinq Innovations, LLC in the amount of $2,963,819.53, and grant such further relief to

which Plaintiff is entitled.

                                                   Hinsdale Bank & Trust Company
                                                   By: /s/: Matthew L. Hendricksen
                                                             One of Its Attorneys
James M. Crowley (ARDC#6182597)
Matthew L. Hendricksen (ARDC#6296720)
Plunkett Cooney, P.C.
221 North LaSalle Street
Suite 1550
Chicago, Illinois 60601
(312) 670-6900
jcrowley@plunkettcooney.com
mhendricksen@plunkettcooney.com
Open.26669.84208.25652004-1




                                             -2-
Case: 1:19-cv-06121 Document #: 41 Filed: 01/19/21 Page 3 of 7 PageID #:286
Case: 1:19-cv-06121 Document #: 41
                                36 Filed: 01/19/21
                                          01/14/21 Page 4
                                                        1 of 7
                                                             1 PageID #:287
                                                                      #:279
Case: 1:19-cv-06121 Document #: 41
                                37 Filed: 01/19/21
                                          01/14/21 Page 5
                                                        1 of 7
                                                             1 PageID #:288
                                                                      #:280
Case: 1:19-cv-06121 Document #: 41
                                38 Filed: 01/19/21
                                          01/14/21 Page 6
                                                        1 of 7
                                                             1 PageID #:289
                                                                      #:281
Case: 1:19-cv-06121 Document #: 41
                                39 Filed: 01/19/21
                                          01/14/21 Page 7
                                                        1 of 7
                                                             1 PageID #:290
                                                                      #:282
